Per Curiam.
1. The motion to dismiss the writ of error is denied.
2. The court erred in sustaining the demurrer to the petition. A cause of action was set forth; and under the principle that one partner can collect a debt due to the partnership, Dubberly was bound by the action of Kicklighter, as a partner in the firm of Kicklighter & Dubberly, in agreeing to pay money in his hands sufficient to have discharged the indebtedness of the petitioners in this case upon a note. The authorities upon which reliance is placed, which require the consent of all partners to the act of another partner in order to apply any portion of the partnership assets to the payment of his' individual liability, are not in point under the facts as alleged in the petition in this case.

Judgment reversed.


All the Justices concur.